DETAILED ACTION

In response to Amendments/Arguments filed 2/26/2021.  Claims 1-2, 4-7, 9-13, 15-16, 18, 20, 23-24, 29-30, and 32 are pending.  Claim 10 stands as withdrawn.  Claims 1-2, 4-7, 9, 11-13, 15-16, 18, 20, 23-24, 29-30, and 32 are examined thusly.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 9, 11-12, 15-16, 18, 23, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Wasaki et al. (JP 5060496) and Lu et al. (US 20160160034).
Uprety discloses a laminate comprising two polyvinyl butyral layers that are disposed on either side of a conductive film that is a conductive mesh with a plurality of lines, wherein the line width is 25 microns and further has bus bars connected to the mesh and this laminate is disposed between a substrate and an overlayer (para. 0006-0109).  The thickness of the first and second bonding films is each 0.003 to about 0.100 inches or 76 microns to 2540 microns (para. 0075-0076). Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e.
Wasaki discloses a polyvinyl butyral resin for interlayers, adhesives, and the like.  Concerning the claimed polyvinyl acetal resin layer as claimed, Wasaki discloses the resin does not contain a plasticizer, an average degree of polymerization from 200 to 4000, specifically greater than 1500, and is fully a polyvinyl acetal resin (para. 0017-0041).  With respect to claim 6, the resin composition contains less than 300 ppm of an alkali metal salt (abstract).  Regarding claim 7, the residual hydroxyl group content is from 27.1 mol% to 41.4 mol% (Table 1; Examples 1-7).  Given that that the polyvinyl acetal resin of Wasaki has the same degree of polymerization residual hydroxyl group content are the same as that disclosed in the instant invention, the polyvinyl acetal resin would exhibit the claimed viscosity.  With respect to claim 2, the claim is directed to a test method for the article.  Given that the materials are the same as that claimed or overlap and include the claimed range, the resulting values of Wasaki when undergoing the claimed testing would have the claimed properties or overlap and include the claimed range.  The polyvinyl acetal resin of Wasaki is a high quality polyvinyl acetal that allows for use in electronic components because there are very little residual impurities (para. 0041).  Given that Uprety discloses an electronic component with PVB adhesives, it would have been obvious to one of ordinary skill in the art to use the resins of Wasaki as the PVB adhesive of Uprety, because the resins have very little impurities that can result in impurities being left on the components.  Further, since the combination teaches the laminate as claimed, the resulting PVB would be the same for each layer and would meet the limitations of claim 30.
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Wasaki et al. (JP 5060496) and Lu et al. (US 20160160034) as applied to claim 1 above, and further in view of Hermann et al. (US 3998792).
The prior art discloses the above but is silent to the claimed molecular weight distribution.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Wasaki et al. (JP 5060496) and et al. (US 20160160034) as applied to claim 23 above, and further in view of Winoto et al. (US 20090283304).
The prior art discloses the above but is silent to integrally forming the bus bars.
Winoto discloses that inkjetting can be used to form bus bars (para. 0093).  As such, for processing times, one of ordinary skill in the art would have been motivated to integrally forming the bus bars when producing the conductive lines of Uprety.

Claims 1-2, 5, 9, 11-12, 15-16, 18, 23, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034).
Uprety discloses a laminate comprising two polyvinyl butyral layers that are disposed on either side of a conductive film that is a conductive mesh with a plurality of lines, wherein the line width is 25 microns and further has bus bars connected to the mesh and this laminate is disposed between a substrate and an overlayer (para. 0006-0109).  The thickness of the first and second bonding films is each 0.003 to about 0.100 inches or 76 microns to 2540 microns (para. 0075-0076). Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  However, Uprety is silent to the claimed polyvinyl butyral layer composition and plasticized polyvinyl acetal resin layer.
Ootsuki discloses a polyvinyl acetal resin composition comprising two kinds of polyvinyl acetal resins, wherein each polyvinyl acetal is based on polyvinyl alcohol having a different degree of polymerization and the degree of polymerization is 500 to 3000, specifically 1700 and 800 for each respective polyvinyl alcohol (Examples 4 and 5).  Given that the degree of polymerization is the same as that disclosed in the instant invention, the viscosity of the resulting mixed polyvinyl acetal resin would be within the claimed range.  Further, given that para. 0087-0090).  As such, it would have been obvious to one of ordinary skill in the art to use the composition of Ootsuki as the PVB of Uprety.
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034) as applied to claim 1 above, and further in view of Hermann et al. (US 3998792).
The prior art discloses the above but is silent to the claimed molecular weight distribution.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034) as applied to claim 1 above, and further in view of Lavin (US 3271234).
The prior art discloses the above but is silent to the claimed alkali metal salt.
Lavin discloses that alkali metal salts as providing improved penetration resistance and mean break fall heights for polyvinyl acetal resin layers in glass laminates (cols. 2-7).  As such, it would have been obvious to one of ordinary skill in the art to add alkali metal salts to the polyvinyl acetal resin layers, in order to improve the above stated properties.

Claims 1-2, 6-7, 9, 11-13, 15, 18, 23, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Wasaki et al. (JP 5060496) and Lu et al. (US 20160160034).
Wohlfeil discloses a conductive window laminate comprising two substrates with an interlayer laminate comprising two PVB layers with a metal foil disposed therebetween (FIG. 2; para. 0010-0038).  Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  The laminate can be connected to bus bars for heating para. 0006).  However, Wohlfeil is silent to the claimed polyvinyl acetal layer composition as claimed and plasticized polyvinyl acetal layer.
Wasaki discloses a polyvinyl butyral resin for interlayers, adhesives, and the like.  Concerning the claimed polyvinyl acetal resin layer as claimed, Wasaki discloses the resin does not contain a plasticizer, an average degree of polymerization from 200 to 4000, specifically greater than 1500, and is fully a polyvinyl acetal resin (para. 0017-0041).  With respect to claim 6, the resin composition contains less than 300 ppm of an alkali metal salt (abstract).  Regarding claim 7, the residual hydroxyl group content is from 27.1 mol% to 41.4 mol% (Table 1; Examples 1-7).  Given that that the polyvinyl acetal resin of Wasaki has the same degree of polymerization residual hydroxyl group content are the same as that disclosed in the instant invention, the polyvinyl acetal resin would exhibit the claimed viscosity.  With respect to claim 2, the claim is directed to a test method for the article.  Given that the materials are the same as that claimed or overlap and include the claimed range, the resulting values of Wasaki when undergoing the claimed testing would have the claimed properties or overlap and include the claimed range.  The polyvinyl acetal resin of Wasaki is a high quality polyvinyl acetal that allows for use in electronic components because there are very little residual impurities (para. 0041
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Wasaki et al. (JP 5060496) as applied to claim 1 above, and further in view of Hermann et al. (US 3998792).
The prior art discloses the above but is silent to the claimed molecular weight distribution.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Wasaki et al. (JP 5060496) as applied to claim 11 above, and further in view of Garbar et al. (WO 2016/087967).
The prior art discloses the above but is silent to the claimed low reflectance treatment.
Garbar discloses blackening an electrically conductive layer, in order to reduce the reflectivity of the metal and thereby reducing the visibility of the conductive film for a display device when used (pp. 1-5).  As such, it would have been obvious to one of ordinary skill in the art to provide the blackening treatment set forth by Garbar to the electrically conductive film of Wohlfeil, in order to reduce the reflectivity to prevent the conductive lines or grid from being visible.

Claims 1-2, 5, 9, 11-13, 15, 18, 23, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034).
Wohlfeil discloses a conductive window laminate comprising two substrates with an interlayer laminate comprising two PVB layers with a metal foil disposed therebetween (FIG. 2; para. 0010-0038).  Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  The laminate can be connected to bus bars for heating purposes (para. 0006
Ootsuki discloses a polyvinyl acetal resin composition comprising two kinds of polyvinyl acetal resins, wherein each polyvinyl acetal is based on polyvinyl alcohol having a different degree of polymerization and the degree of polymerization is 500 to 3000, specifically 1700 and 800 for each respective polyvinyl alcohol (Examples 4 and 5).  Given that the degree of polymerization is the same as that disclosed in the instant invention, the viscosity of the resulting mixed polyvinyl acetal resin would be within the claimed range.  Further, given that the materials are the same as that claimed or overlap and include the claimed range, the resulting values of Ootsuki, when undergoing the claimed testing would have the claimed properties or overlap and include the claimed range.  The resin as disclosed by Ootsuki has improved flexibility and modulus values (para. 0087-0090).  As such, it would have been obvious to one of ordinary skill in the art to use the composition of Ootsuki as the PVB of Wohlfeil.
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034) as applied to claim 1 above, and further in view of Hermann et al. (US 3998792).
The prior art discloses the above but is silent to the claimed molecular weight distribution.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034) as applied to claim 1 above, and further in view of Lavin (US 3271234).
The prior art discloses the above but is silent to the claimed alkali metal salt.
Lavin discloses that alkali metal salts as providing improved penetration resistance and mean break fall heights for polyvinyl acetal resin layers in glass laminates (cols. 2-7).  As such, it would have been obvious to one of ordinary skill in the art to add alkali metal salts to the polyvinyl acetal resin layers, in order to improve the above stated properties.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434) and Lu et al. (US 20160160034) as applied to claim 11 above, and further in view of Garbar et al. (WO 2016/087967).
The prior art discloses the above but is silent to the claimed low reflectance treatment.
Garbar discloses blackening an electrically conductive layer, in order to reduce the reflectivity of the metal and thereby reducing the visibility of the conductive film for a display device when used (pp. 1-5).  As such, it would have been obvious to one of ordinary skill in the art to provide the blackening treatment set forth by Garbar to the electrically conductive film of Wohlfeil, in order to reduce the reflectivity to prevent the conductive lines or grid from being visible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 9, 11-12, 16, 18, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10-15 of copending Application No. 16/497649 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 2/26/2021, with respect to the 35 USC 102(a)(1) rejection under Kawada have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection under Kawada.

Applicant’s arguments, see pp. 8-13, filed 2/26/2021, with respect to with respect to the rejections under Karpinski as a primary reference and as a secondary reference have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  However, it is noted that the primary references of Uprety and Wohlfeil are still applicable as shown above and the secondary references of Hermann and Lu are still applicable.  Examiner acknowledges that the instant amendments overcome the Karpinski reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783